In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1163V
                                      Filed: March 8, 2017
                                       Not to be Published

*************************************
LLOYD FRED BOPP,                           *
                                           *
             Petitioner,                   *              Motion for voluntary dismissal;
                                           *              Order Concluding Proceedings
 v.                                        *              under Vaccine Rule 21(a)(1)(A);
                                           *              influenza (“flu”) vaccine; hives;
SECRETARY OF HEALTH                        *              angioedema; shortness of breath
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Nancy R. Meyers, Greensboro, NC, for petitioner.
Amy P. Kokot, Washington, DC, for respondent.

MILLMAN, Special Master

                            ORDER CONCLUDING PROCEEDINGS 1

       On September 20, 2016, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that influenza (“flu”) vaccine administered
on September 4, 2015 caused his hives, bilateral lower extremity swelling, bloating, and
shortness of breath. See Pet. ¶¶ 3, 4.

       On March 8, 2017, petitioner filed a Notice of Voluntary Dismissal under Vaccine Rule
21(a)(1)(A).


1
  Because this Order Concluding Proceedings contains a reasoned explanation for the special master’s
action in this case, the special master intends to post this Order Concluding Proceedings on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or financial information that is privileged and confidential, or medical
or similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a decision is filed, petitioners have 14 days to identify and move to redact such information
prior to the document’s disclosure. If the special master, upon review, agrees that the identified material
fits within the categories listed above, the special master shall redact such material from public access.
                                        DISCUSSION

       Under Vaccine Rule 21(a)(1)(A), petitioner may engage in a voluntary dismissal by
making a motion for dismissal at any time before service of respondent’s Rule 4(c) Report,
which petitioner has done in the instant action.

       Under Vaccine Rule 21(a)(3), the result of this voluntary dismissal is an Order
Concluding Proceedings. No judgment will enter pursuant to Vaccine Rule 11 for purposes of
42 U.S.C. § 300aa-21(a).

                                       CONCLUSION

        This petition is DISMISSED. The clerk of the court is directed to remove this case from
the docket of the undersigned.


IT IS SO ORDERED.


Dated: March 8, 2017                                               s/ Laura D. Millman
                                                                    Laura D. Millman
                                                                      Special Master




                                               2